Citation Nr: 0025609	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  97-31 916A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for post-operative 
left inguinal hernia with ilioinguinal neuralgia, currently 
evaluation as 10 percent disabling, to include the question 
of whether a separate, additional 10 percent rating is 
warranted.  

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for service connection for 
residuals of a left ankle injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The veteran served on active duty from September 1975 to 
September 1979 and served in the Naval Reserves subsequent 
thereto.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from 
rating determinations in September 1995 and December 1997 by 
the Buffalo, New York Regional Office (RO).


FINDINGS OF FACT

1.  In November 1991, the RO denied service connection for a 
left ankle injury on the basis that a chronic left ankle 
disability was not shown in service.  As an appeal of the 
adverse decision was not initiated within one year following 
notification thereof, the November 1991 rating decision 
became final.

2.  In September 1995, the RO found that the VA outpatient 
treatment records dated from 1981 to 1995 did not constitute 
new and material evidence which was adequate to reopen the 
previously denied claim for service connection for a left 
ankle injury.  As an appeal of the adverse decision was not 
initiated within one year following notification thereof, the 
September 1995 rating decision became final.

3.  Evidence associated with the claims file since the 
September 1995 RO decision is either duplicative or 
cumulative of evidence previously considered, or, if new, 
does not bear directly and substantially upon the specific 
matter under consideration, and is not, by itself or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.
4.  The veteran's service-connected postoperative left 
inguinal hernia residuals consist of chronic pain due to 
neuralgia without evidence of a recurrence.  


CONCLUSIONS OF LAW

1.  The RO's unappealed September 1995 denial is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(2000).  

2.  The additional evidence associated with the file since 
the RO's September 1995 denial of the claim is not new and 
material, and the claim for a left ankle disorder may not be 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2000).

3.  The criteria for an increased evaluation for a post-
operative left inguinal hernia have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.1, 4.2, 
4.3, 4.7, 4.114 Code 7338 (2000).

4.  The criteria for a separate, additional 10 percent 
evaluation for post-operative left inguinal hernia neuralgia, 
based on manifestations analogous to a tender and painful 
scar, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.118, 4.124a, Codes 8730, 
7803, 7804, (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

I.  Left Ankle Injury

Service connection for a left ankle disorder was originally 
denied by the RO in November 1991.  In making that decision, 
the RO considered the service medical records and outpatient 
treatment reports from May 1985 to January 1986.  Service 
medical records reflect treatment for recurrent left ankle 
sprains in August 1978 and May 1979.  The veteran's 
separation examination in July 1979 was within normal limits.  
His reserve physical in November 1982 was also within normal 
limits. 

Post-service medical records show treatment for left ankle 
injury in July 1985 while paying basketball.  X-rays showed 
soft tissue swelling in the lateral aspect of the ankle and a 
small piece of bone "appeared to the tarsal navicular, 
possibly avulsed."  Although notified of the RO's denial of 
the claim later in that same month, the veteran did not 
perfect a timely appeal of that denial.

Evidence received since the November 1991 rating decision 
consists of duplicates of selected service medical records 
and VA outpatient treatment record dated from February 1981 
to January 1995.  These records are significant for follow-up 
evaluation and treatment of the veteran in March 1986 for the 
veteran for a left ankle sprain sustained 8 months earlier in 
July 1985.  The clinical impression was stable, well healed 
left ankle sprain.

The last final denial of the claim was a September 1995 RO 
decision, which found that new and material evidence had not 
been submitted to reopen the claim for service connection for 
left ankle injury residuals.  Evidence received since that 
rating decision consists of VA outpatient treatment records 
dated from June 1995 to August 1997.  These records primarily 
show treatment for an unrelated disorder.

Additional VA outpatient treatment records dated from January 
1998 to August 2000 show that in April 1998 the veteran 
complained of increased left ankle pain.  He gave a history 
of initially injuring the ankle in 1978 and again 1979.  He 
stated that since that time he has had left ankle pain and 
more recently instability.  He reported that he has also had 
recurrent twistings and re-injuries of the left ankle since 
service.  In July 1998, the veteran was evaluated for a 
recent left ankle sprain.  Examination was negative for 
edema, ecchymosis, erythema or increased heat.  Dorsiflexion 
and plantar flexion were good.  Range of motion of the 
subtalar and mid-tarsal joints was full and without pain, 
however he still had mild pain when running and turning.  A 
MRI in June 1998 showed no soft tissue mass and there was a 
small amount of fluid adjacent to the mildly thinned anterior 
talofibular ligament.  In October 1998 the veteran complained 
of longstanding history of left ankle pain.  Examination 
revealed no clinical findings and X-rays were normal.

In May 2000, the veteran was treated for a left ankle sprain 
sustained on May 15.  On follow-up evaluation in June 2000 he 
again gave a history of a left ankle injury during active 
duty with recurrent sprains.  The clinical impression was 
chronic instability of the left ankle.  The veteran was most 
recently evaluated in August 2000 for complaints that his 
left ankle was giving out repeatedly.  The examiner noted the 
veteran's history of left ankle injury during service.  A 
recent MRI in July 2000 showed no tenosynovitis, tendon 
rupture or tear.  There was no gross bone abnormality.  There 
was prominent vertical trabeculae of talus noted, possibly 
secondary stress or mild osteoporosis.  There was trace fluid 
within the lateral ankle mortise, with mild thinning anterior 
talofibular ligament.  The clinical impression was status 
post left ankle sprain with tendonitis improving.  

The veteran also submitted original copies of selected 
service medical records dated in 1979 reflecting treatment 
for left ankle sprain.  


Analysis

In November 1991, the RO originally denied service connection 
for left ankle injury disorder.  A claim to reopen was last 
denied by the RO in a September 1995 decision, which 
concluded that new and material evidence had not been 
presented to reopen the claim.  As the veteran did not 
perfect a timely appeal, it is considered final, with the 
exception that the claim may be reopened if new and material 
evidence is submitted.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); Manio v. Derwinski, 1 Vet.App. 140 (1991).

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the U.S. 
Court of Appeals for the Federal Circuit held that the proper 
definition of "new and material evidence" was found in 38 
C.F.R. § 3.156.

In the recent case of Winters v. West, 12 Vet. App. 203 
(1999), the United States Court of Appeals for Veterans 
Claims (Court), citing Elkins v. West, 12 Vet. App. 209 
(1999) held that the two-step process set out in Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991), for reopening claims 
became a three-step process under the Federal Circuit's 
holding in   Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998): 
the Secretary must first determine whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a); 
second, if new and material evidence has been presented, 
immediately upon reopening the Secretary must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C. § 5107(a); and third, if the claim is well 
grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C. § 5107(b) has 
been fulfilled.

For evidence to be deemed new, it must be more than merely 
cumulative or redundant.  To be material, the evidence must 
be relevant and probative to the issue at hand and must be 
considered in order to fairly decide the merits of the claim, 
when viewed in the context of all the evidence.  38 C.F.R. 
§ 3.156.  Section 3.156 only requires that the evidence in 
question, by itself, or when considered in conjunction with 
the evidence already of record, be of sufficient significance 
that it must be considered in order to fairly decide the 
merits of the claim.  Moreover, when determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet.App. 510 (1992).

The Court has also held that in order to reopen a previously 
and finally disallowed claim, there must be new and material 
evidence presented or secured since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits.   Evans v. 
Brown,  9 Vet.App. 273 (1996).

The preliminary requirement for establishing entitlement to 
any VA benefit is that the applicant submit a claim which is 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The Court has defined a well-grounded 
claim as "a plausible claim, one which is meritorious on its 
own or capable of substantiation."  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  If the claim is not well grounded, the veteran 
cannot invoke the VA's duty to assist in the development of 
the claim.  In the absence of evidence of a well-grounded 
claim, there is no duty to assist the claimant in developing 
the facts pertinent to the claim, and the claim must fail.  
Epps v. Gober , 126 F.3d 1464 (Fed. Cir. 1997); Slater v. 
Brown, 9 Vet. App. 240, 243 (1996); Gregory v Brown, 8 Vet. 
App. 563, 568 (1996) (en banc); Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

In order for a claim of service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in-service disease or 
injury and the current disability (medical evidence).  Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

Service connection may be granted for disability which was 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  However, service 
connection cannot be granted when the claimed condition was 
merely acute and transitory.  With chronic disease shown as 
such in service (or within the presumptive period under 
§ 3.307) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation of joint pain in service will 
permit service connection of arthritis, first shown as a 
clear-cut clinical entity, at some later date.  38 C.F.R. § 
3.303(b) (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  

At the time of the September 1995 decision, there was no 
evidence of a nexus between the veteran's post-service left 
ankle disorder and his inservice injury.  Any "new" evidence 
would have to bear directly and substantially upon this 
matter and be so significant that it must be considered in 
order to fairly decide the merits of the claim.  

The additional evidence associated with the veteran's claims 
file since the RO's September 1995 denial consists of VA 
outpatient treatment records from 1981 to 2000, which 
primarily describe treatment for conditions unrelated to the 
veteran's claimed disorder, namely psychiatric complaints, 
amongst others.  Indeed, the majority of these records do not 
discuss the claimed left ankle disorder at all.  Of those 
reports that do discuss the left ankle, while "new" in the 
sense that they were not previously of record, they are not 
"material" for purposes of reopening the claim.  These 
additional medical records show post-service treatment for 
recurrent left ankle pain, without opinion as to onset during 
active service, and cannot be considered material to the 
issue of whether a left ankle disorder was incurred in 
service, especially in light of medical evidence of 
intercurrent left ankle injuries occurring on at least two 
occasions since the time of the veteran's 1979 discharge.  

Further although the evidence shows that the veteran has had 
diagnoses pertaining to his left ankle it does not provide 
competent medical evidence of a link between a current left 
ankle disorder and the veteran's left ankle injury in 
service.  The post-service findings of status post left ankle 
sprain are based primarily on the veteran's history and not 
on objective clinical findings and x-ray studies.  The only 
link to the veteran's left ankle sprain in service and his 
current medical diagnoses is the veteran's subjective 
complaint that he has had left ankle pain and instability 
since service.  These records do not in any manner discuss 
the matter of a nexus between the veteran's claimed left 
ankle disorder and his service, the pivotal issue underlying 
his claim for service connection.  Hence, this evidence does 
not bear directly and substantially upon the specific matter 
under consideration, and, thus, is not so significant that it 
must be considered to fairly decide the merits of the claim.

The Board has considered the veteran's contentions.  However 
these assertions constitute nothing more than a restatement 
of the veteran's basic contention, i.e. that his currently 
manifested left ankle disorder was incurred during his period 
of active service.  Consequently, merely to reiterate these 
same allegations and arguments, when previously made, does 
not constitute new evidence.  See Reid v. Derwinski, 2 Vet. 
App. 312, 315 (1992).  Furthermore, since the veteran does 
not possess the medical expertise and training to competently 
offer an opinion as to whether his current left ankle 
disorder was incurred or aggravated in active service, lay 
allegations purporting to do so also are not material.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus, where, as 
here, resolution of the issue turns on a medical matter, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).  

In view of the foregoing, none of the evidence associated 
with the claims file since the September 1995 RO decision, 
when viewed either alone or in light of the evidence 
previously of record, tends to indicate that the veteran's 
current left ankle disorder was incurred during service in 
the military.  As such, none of the evidence is new and 
material for the purpose of reopening the claim and the 
September 1995 denial remains final.  The record reflects no 
circumstances in this matter that would put VA on notice of 
the existence of any additional relevant evidence that, if 
obtained, would provide a basis to reopen the claim.  
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).  The Board 
also finds that the duty to inform the veteran of the 
elements necessary to complete his application to reopen his 
claim for service connection for a left ankle disorder has 
been met.  Id.; 38 U.S.C.A. § 5103(a).

In its August 1998 statement of the case, the RO cited to 
38 C.F.R. § 3.156, the regulation discussed with approval in 
Hodge.  However, the RO also cited to the language, which was 
subsequently overturned by Hodge.  Specifically, the 
statement of the case noted, "To justify a reopening of a 
claim on the basis of new and material evidence, there must 
be a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome."  However, the RO subsequently 
reviewed the claim under the correct legal standard, and, in 
the supplemental statement of the case of September 1999, the 
RO informed the veteran of the correct legal standard.

Accordingly, as the veteran has not presented new and 
material evidence to reopen a claim of entitlement to service 
connection for a left ankle residuals, the claim may not be 
reopened.  


II.  Left Inguinal Hernia

Service medical records are significant for left side 
inguinal hernia repair in 1976.  Service connection was 
established in April 1986 for status post left inguinal 
hernia and a noncompensable evaluation was assigned.  

In connection with his claim for increase the veteran 
submitted VA outpatient treatment records dated from June 
1990 to January 1995.  These records show that in January 
1995 the veteran underwent surgery for a perforated gastric 
ulcer.  At the time of admission his primary complaint was of 
abdominal pain of increasing intensity 15 hours prior.  The 
veteran reported a history of intermittent mid-abdominal pain 
for several months and that he began having an increase in 
his base line pain about four days prior to admission.  On 
the day of admission the pain suddenly became severe and was 
associated with emesis.  Exploratory laparotomy revealed a 
perforated pyloric ulcer.  

VA outpatient treatment records dated from June 1995 to May 
1996 show continued evaluation and treatment for left groin 
pain with radiation into the left testicle.  He was referred 
to the Pain Clinic for left ilioinguinal nerve entrapment 
syndrome.  The clinical impression was myofascial pain - left 
ilioinguinal neuralgia.  

On VA examination in June 1996 the examiner noted the 
veteran's history of inguinal hernia repair in 1967 and 
subsequent development of pain.  The veteran was receiving 
pain management care, including weekly injections.  He was 
also status post repair of a peptic ulcer in January 1995.  
The veteran complained that he was unable to bend or pick up 
an object from the ground without experiencing pain in the 
left groin region.  Abdominal examination was benign except 
for some tenderness elicited on palpation of his left groin 
incisional scar, but there was no mass appreciated on 
examination and no erythema.  Genitourinary examination was 
negative.  He had abdominal discomfort and left groin 
incisional pain on moving or bending forward.  He had no food 
intolerance, nausea or vomiting.  He described the pain as 
being sharp with radiation to his thigh and left hip.  He was 
not anorexic and there was no generalized malaise.  The 
veteran had no weight loss and no generalized weakness.  
Laboratory tests and blood work were all normal.  The 
diagnoses were status post repair of left inguinal hernia, 
with complicating ilioinguinal neuralgia (neuroma) and peptic 
ulcer disease, status post repair of perforated ulcer, 
stable.  

In July 1996, the evaluation for the left inguinal hernia 
repair was increased to 10 percent on the basis of tenderness 
to the incisional scar.

VA outpatient treatment records dated from June 1996 to 
October 1996 show continued evaluation and treatment for left 
inguinal hernia pain.  In early July 1996 the veteran 
received nerve block injections due to pain at the surgical 
site.  By the end of July 1996, it was noted that he was 
improving.  

On examination in November 1996 the veteran has persistent 
pain in the left groin region at the site of the original 
hernia repair.  Examination was essentially unremarkable 
except for some degree of tenderness and paresthesia over the 
region of his left groin incisional scar.  There was no 
demonstrable mass in the area and no erythema, swelling, 
bulging or ecchymosis.  In addition he had a well healed 
surgical scar in the upper midline of his abdomen, but no 
organomegaly.  His genitourinary examination was essentially 
negative.  Neurologically, the veteran was intact except for 
some paresthesia involving the left groin incisional scar.  
His current weight was 198 pounds and his maximum weight over 
the past year had been about the same.  He was not anemic or 
malnourished.  There was no history of nausea, diarrhea or 
constipation.  There was no bowel disturbance pertaining to 
the paresthesia over the left groin region, old surgical 
scar.  The diagnosis was status post repair of the left 
inguinal hernia, with residual ilioinguinal neuralgia.  

VA outpatient treatment records dated from November 1996 to 
January 1998 for continued pain along the scar diagnosed as 
hyperesthesia and was also evaluated for left inguinal 
neuralgia.  On evaluation in November 1997 the veteran 
complained of severe pain around the incision site aggravated 
by pressure and movement.  He reported that he wore a truss 
but that it was ineffective.  On examination the incision was 
well healed and there was no evidence of recurrence of the 
hernia.  There was slight tenderness of the left testicle but 
no evidence of nodules.  The clinical impression was 
questionable ilioinguinal nerve entrapment.  The examiner 
suspected a psychological aspect to the pain.  The veteran 
subsequently underwent consultation for pain management.  A 
December 1997 CT scan of the pelvis showed enlarged seminal 
vessicles; no other abnormalities were recognized.  

The veteran testified at his RO hearing in February 1998 that 
he had constant pain and could not relax at all and described 
it as a sharp shooting pain from the groin area to the scar.  
He testified that he wore a truss with no relief in his 
symptoms, that he takes morphine tablets and had also been 
referred for surgery.  He testified that he was currently 
receiving treatment from the Pain Management Clinic.  He 
testified that there has been no recurrence of the hernia.  

Additional VA outpatient treatment records dated from 
February 1998 to July 1998 show continued evaluation for 
complaints of chronic left inguinal hernia pain.  The veteran 
was also having pain on urination.  Medication helps him to 
sleep better, but wearing a truss and belt does not help.  A 
TENS unit was also not helpful.  The veteran had deferred 
surgery and preferring instead to try increased 
pharmacotherapy for his pain.  

On VA examination in September 1998 the veteran complained of 
worsening pain in the left lower abdominal wall.  He reported 
that in 1975 he underwent a left inguinal hernia repair and 
that he was well until 1989 after lifting a heavy bag of 
groceries he felt something drop from his left lower abdomen.  
Since that time he has had pain in the left inguinal area.  
Examination showed no recurrence of the hernia and he was 
told by his physician that he had inflammation of the nerve.  
The pain was described as sharp, shooting pain localized in 
the left lower abdomen.  Symptoms were treated with 
nonsteroidal anti-inflammatory drugs, such as Motrin and 
Naprosyn and presently Nortriptyline and antiepileptic drugs 
without relief.  In 1996 several nerve blocks and scar 
infiltration with bupivacaine 0.25 percent were done with 
temporary relief.  In 1997, transcutaneous electrical nerve 
stimulation (TENS) treatments were given for a few months and 
the veteran continued to have pain.  MRI and CT scan of the 
pelvis were unremarkable.  The veteran's symptoms were 
aggravated by walking, particularly going down stairs.  The 
pain had also caused sexual dysfunction due to increased pain 
with sexual intercourse.  Lately initial urination also 
aggravated the pain and impairs his sleep.  Since the 
beginning of the year he had been attending the Pain Clinic 
and taking morphine tables, 30 milligrams twice a day which 
gives him three to four hours of sleep.  He had no 
gastrointestinal symptoms, hematemesis or melena and bowel 
movements were regular.  The veteran claimed that he had lost 
weight and that his appetite was impaired.  There was no 
history of malignancy or peritoneal tuberculosis.  Other 
abdominal surgery in the past was a laparotomy in 1995 for 
repair of a perforated gastric ulcer.  The veteran was 
followed at the Pain Clinic once a month and was also under 
the care of the Mental Health Clinic for paranoid 
schizophrenia and substance abuse.  

On examination the veteran was well developed and well 
nourished with normal posture and gait.  His weight was 186 
pounds with an approximate weight the previous year of 214.  
The abdomen was soft with healed surgical scars in the 
midline of the upper abdomen and the left inguinal region.  
There were no bruits or palpable masses.  There was increased 
sensitivity to touch and pressure in the left lower quadrant, 
including the root of the penis and the upper area of the 
left scrotal sac.  There were no hernias in both inguinal 
regions and the genitalia was otherwise normal.  There was no 
CVA tenderness and no motor sensory deficit.  Patellar and 
Achilles tendon reflects were active and symmetrical.  The 
diagnoses were inguinal neuralgia, left; status post inguinal 
herniorrhaphy, left and status post laparotomy for perforated 
gastric ulcer.

VA outpatient treatment records dated in October 1998 show 
continued evaluation for left inguinal hernia pain.

Analysis

The Board finds that the veteran's claim for an increased 
rating is well grounded within the meaning of 38 U.S.C.A. § 
5107(a).  A claim that a service-connected condition has 
become more severe is well grounded where the claimant 
asserts that a higher rating is justified due to an increase 
in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed, and that no further assistance 
to the veteran is required in order to comply with 38 
U.S.C.A. § 5107(a).  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2000).  The veteran's entire 
history is reviewed when making disability evaluations.  38 
C.F.R. § 4.1 (2000); Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1995).  Although a review of the recorded history of a 
disability is necessary in order to make an accurate 
evaluation, see 38 C.F.R. §§ 4.2, 4.41 (1999), the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).

A noncompensable evaluation is warranted for a small, 
reducible inguinal hernia, for one which is without true 
hernia protrusion, and for any preoperative inguinal hernia 
which is remediable.  A 10 percent evaluation is appropriate 
for a recurrent postoperative inguinal hernia which is 
readily reducible and well supported by a truss or belt.  A 
30 percent evaluation is provided for an inguinal hernia 
which is small, post operative recurrent, or unoperated 
irremediable, not well supported by a truss, or not readily 
reducible.  A 60 percent evaluation for an inguinal hernia 
which is large, post operative, recurrent, not well supported 
under ordinary conditions and not readily reducible, when 
considered inoperable.  38 C.F.R. § 4.114, Code 7338 (1999).

In addition, a 10 percent evaluation is warranted for scars 
which are poorly nourished with repeated ulceration or which 
are tender and painful upon objective demonstration.  38 
C.F.R. § 4.118, Codes 7803, 7804 (1999).

Considering the clinical evidence of record, the Board finds 
that an increase under Code 7338 is not warranted because the 
veteran's hernia is simply not symptomatic of a higher 
evaluation.  In this regard, the medical evidence, does not 
show that the left inguinal hernia has recurred since his 
surgery in 1976.  Every physical examination, including the 
most recent VA examination in 1998, indicates that there was 
no recurrence of the hernia.  As there is no evidence of a 
current postoperative recurrence of the hernia an increased 
evaluation under Code 7338, is not warranted.  

The RO assigned a 10 percent disability rating for this 
condition due solely to the tender and painful scar.  The 
Board notes that the veteran has not been assigned an 
evaluation for the impairment of the ilioinguinal nerve, 
although the RO has considered such a rating.  If the veteran 
has separate and distinct manifestations attributable to 
impairment of the ilioinguinal nerve under Codes 8530, 8630 
and 8730 as opposed to symptomatology from the scar itself, 
for which he is being compensated under Code 7804, then he 
could possibly receive separate disability ratings.

Disability ratings under Code 8730 are based on the sensory 
manifestations resulting from impairment of the ilioinguinal 
nerve.  The symptomatology for a tender and painful scar 
appropriately rated under Code 7804 is not duplicative of or 
overlapping with the symptomatology of ilioinguinal nerve 
impairment appropriately rated under Code 8730.  If there 
were additional disability attributable to the nerve 
impairment itself, as opposed to the scar, the veteran would 
be entitled to a separate disability rating.

The veteran is seeking a higher rating for his service-
connected left inguinal hernia disorder, and the issue of the 
evaluation to be assigned all manifestations of the service-
connected disability is reasonably raised in the record and 
is inextricably intertwined with the claim for a higher 
rating before the Board.  Accordingly, consideration will be 
given to whether any separate evaluations should be assigned 
under applicable diagnostic codes.  See Esteban v. Brown, 6 
Vet. App. 259, 261-262 (1994); 38 C.F.R. § 4.14 (1999).

Diagnostic Code 8530 provides a zero percent disability 
rating for mild or moderate paralysis of the ilioinguinal 
nerve and a 10 percent disability rating for severe to 
complete paralysis of the ilioinguinal nerve.  38 C.F.R. § 
4.124a, Code 8530 (1999).  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  38 C.F.R. § 4.124a, Diseases of the 
Peripheral Nerves (1999).

Diagnostic Code 8630 refers to neuritis involving the 
ilioinguinal nerve.  Neuritis is characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, and is rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123 
(1999).  Code 8730 refers to neuralgia involving the 
ilioinguinal nerve.  Neuralgia is characterized by dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, and is also rated on the same scale provided for 
injury of the nerve involved, with a maximum equal to 
moderate, incomplete, paralysis.  38 C.F.R. § 4.124 (1999).

Inasmuch, as VA examiners have diagnosed the veteran with 
postsurgical left inguinal hernia repair neuralgia, the Board 
concludes that the veteran has neuralgia etiologically 
related to his left inguinal hernia repair.  In this case, 
the veteran's entrapment of the left ilioinguinal nerve from 
the previous hernia surgery has resulted in persistent pain 
in the left inguinal area, with radiation to the left 
testicle, aggravated by pressure and movement.  The veteran 
testified that he has to wear a truss for support and often 
has difficulty lifting objects.  In addition to the nerve-
related pain, he has also consistently complained of pressure 
and pain with activities such as urination and sexual 
activity.  

The Board therefore finds that impairment resulting from the 
veteran's service-connected post-operative left inguinal 
hernia neuralgia more nearly approximates the impairment that 
would result if he currently had severe to complete paralysis 
of the ilioinguinal nerve.  Although not precisely consistent 
with the diagnostic criteria, the residuals of the veteran's 
left inguinal hernia neuralgia are clearly disabling to him 
to some degree, and a 10 percent disability rating is 
warranted.  Regardless of whether the veteran's symptoms are 
classified as paralysis of the ilioinguinal nerve, or 
neuritis or neuralgia of the ilioinguinal nerve, the 10 
percent disability rating encompasses a level of compensation 
for persistent symptoms due to disorders of the ilioinguinal 
nerve and for any impairment in earning capacity due to the 
residual symptoms.

In assigning this rating, the Board has resolved all 
reasonable doubt regarding the level of the veteran's 
disability in his favor.  Accordingly, a separate, additional 
10 percent rating is granted.


ORDER

As new and material evidence has not been submitted to reopen 
the claim for service connection for left ankle injury 
residuals, the appeal is denied.

Entitlement to an increased evaluation for service-connected 
post-operative left inguinal hernia is denied.

Based on manifestations analogous to a tender and painful 
scar, entitlement to a separate, additional 10 percent 
disability rating, for the post-operative residuals of left 
inguinal hernia neuralgia is granted, subject to the 
governing regulations pertaining to the payment of monetary 
benefits.





		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 


